Opinion by
Mr. Justice Williams,
The will of Jacob Keebler was executed by him on June -24, 1891. He died in 1894, and his will was presented for probate. The testimony of the subscribing witnesses was of such a character that the register hesitated about granting letters testa*292mentary, and when he did so an appeal was at once taken to the orphans’ court. After a hearing, that court framed four issues of fact and certified them into the common pleas for trial before a jury. These were, first: “ Whether the said Jacob Keebler in fact signed and executed the said paper writing ” which had been presented to the register as his last will and testament; and if so, then second: “ whether at the time of signing said paper writing the said Jacob Keebler had testamentary capacity.” The third issue was “ whether there was undue influence used to procure the execution by the said Jacob Keebler of said paper writing.” The fourth and last was to determine “ whether the said Jacob Keebler had a full and intelligent understanding of the nature of said paper writing and of the dispositions it contained.” The first of these issues was submitted to the jury with an expression of opinion by the court that “the great weight and strength of the evidence ” was in favor of the execution of the will by the testator. The third was withdrawn from them by a binding instruction “ that there is no evidence in this case whatever of undue influence.” This left the question of testamentary capacity which was raised distinctly by the second issue, and repeated with a slight change of phraseology in the fourth. Upon this question the charge of the learned judge was clear, impartial and adequate. He carefully instructed the jury what constituted testamentary capacity and directed their attention in a general way to the evidence relating to the mental condition of Keebler at the time of the execution of his will, telling them that whether testamentary capacity existed at that time or not was for them to determine from the evidence before them. Whether the. jury reached a wrong conclusion is not a question for our examination upon this record; but we are satisfied that the learned judge did his full duty in furnishing them with the legal rules by which they were to be governed in reaching a verdict.
There are two questions of practice however about which a few words seem to be needed, and this is a proper place in which to say them. First, the fourth issue certified into the common pleas in this case is wholly superfluous. The second covered the whole ground. If testamentary capacity is found to exist it is all the law requires. A repetition of the question in different phraseology is not only unnecessary, but is calcu*293lated to cause confusion and to embarrass the trial judge in his effort to present the subject clearly and concisely to the jury. It should be omitted. Second, it is better that the jury should answer the questions propounded by the orphans’ court separately. Tims, in answer to the question contained in the first issue they could say “ the jury find upon the first issue in favor of the plaintiff” (or defendant, as the case may be). “Upon the second issue the jury find in favor of the plaintiff ” (or defendant). “ Upon the third issue the jury find in favor of the plaintiff ” (or defendant). In this way the exact findings upon the several issues can be returned to the orphans’ court, and the ground on which the judgment finally rendered depends will be definitely shown by the record. Concurring in the opinion of the learned judge in this case, we affirm the judgment appealed from.